Citation Nr: 1505886	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  The record was held open for 60 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of statements from his family.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014). 
 
During his August 2013 hearing, the Veteran raised the issue of whether he was unemployable due, in part, to the service-connected psychiatric disorder.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Given the various psychiatric diagnoses of record, the issue has been recharacterized as entitlement to an increased rating for a psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2012 VA examination report, the examiner characterized the Veteran's psychiatric symptomatology as mild.  The Veteran reported irritability in crowds, but noted that it did not interfere with his lifestyle and that he still went to baseball games; that he enjoyed playing golf, but that had not played in any big tournaments because his psychiatric symptoms interfered with his concentration;  and that he did not have much contact with his friends due to their geographical location.  Additionally, there was no evidence of problems with memory loss or activities of daily living, such as maintaining personal hygiene.

More recently, in August 2013, the Veteran testified that he has given up golf due to his psychiatric symptoms; that he has no social interactions outside his immediate family; that he has trouble with short- and long-term memory; and that he is beginning to neglect his personal hygiene.  His family submitted statements supporting his testimony and indicating that he no longer goes to baseball games due to increased irritability.

The evidence suggests that the Veteran's psychiatric disorder has undergone material worsening since the October 2012 VA examination; thus, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The evidence reflects that the Veteran continues to receive mental health treatment at Jefferson Barracks VA Hospital, St. Louis, Missouri.  However, the claims file only contains treatment records current through August 2012.  Additional development is needed to obtain any outstanding records.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Jefferson Barracks VA Hospital, St. Louis, Missouri, dated from August 2012 to the present.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's psychiatric disorder.  The examiner must review the entire claims file, to include all electronic files.  .

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's psychiatric disorder impacts his ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




